1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MARCOS CASEY GUILLEN III,                        )   Case No.: 1:18-cv-00290-DAD-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER REGARDING PLAINTIFF’S MOTION
13           v.                                           REQUESTING COURT OF LEGAL MAIL AND
                                                      )   DIRECTING CLERK OF COURT TO SEND
14                                                    )   PLAINTIFF A COPY OF THE COURT’S
     T. FRANCISCO,
                                                      )   DECEMBER 21, 2018 ORDER
15                    Defendant.                      )
                                                      )   [ECF No. 31]
16                                                    )

17           Plaintiff Marcos Casey Guillen III is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion requesting the Court to send him a copy of the

20   most recent legal mail, filed January 7, 2019. Plaintiff indicates that on December 27, 2018, at

21   approximately 7:15 p.m., the officer distributing the mail did not give him his legal mail. However, on

22   January 3, 2019, Plaintiff received a copy of his confidential/legal mail log reflecting the incoming

23   mail.

24           Based on Plaintiff’s contentions and in the interest of justice, the Court will send Plaintiff

25   courtesy copy of the Court’s most recent order dated December 21, 2018, staying the case and setting

26   a settlement conference for March 26, 2019, at 9:30 a.m. before Magistrate Judge Barbara A.
27   McAuliffe. However, Plaintiff is advised that the Clerk of Court does not ordinarily provide free

28   copies of case documents to parties. The Clerk charges $.50 per page for copies of documents. See 28

                                                          1
1    U.S.C. § 1914(a). Copies of up to twenty pages may be made by the Clerk’s Office at this Court upon

2    written request and prepayment of the copy fees. Nonetheless, the Court will make a one-time

3    exception in this circumstance.

4             Accordingly, it is HEREBY ORDERED that the Clerk of Court is directed to send Plaintiff a

5    copy of the Court’s December 21, 2018 order (ECF No. 29).

6
7    IT IS SO ORDERED.

8    Dated:     January 9, 2019
9                                                     UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
